26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Archie TERRELL, Appellant,v.A.J. POWELL, Individually;  doing business as Jackson AvenuePawn, Appellee.
No. 93-3104.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 9, 1994.Filed:  May 23, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Archie Terrell appeals from the district court's1 dismissal for lack of personal jurisdiction of his action for illegal conversion of his personal property and the denial of his motion for reconsideration.  Finding no abuse of discretion by the district court, we affirm without opinion.  See 8th Cir.  R. 47B. We deny Terrell's motion to strike appellee's brief as moot.



1
 The HONORABLE STEPHEN M. REASONER, Chief Judge, United States District Court for the Eastern District of Arkansas